   Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 1 of 14 PageID #:1148




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,
                                                  Civil No. 18 C 5625
        v.                                        District Judge: Hon. John J. Tharp, Jr.
                                                  Magistrate Judge: Hon. Mary M. Rowland
 ALTON REAL ESTATE, INC., et al.,

                         Defendants.


                                 RECEIVER’S FIRST REPORT


       In accordance with Paragraph 34(b) and (c) of this Court’s Final Order Appointing the

Receiver [Docket No. 17], Long Hill at Rosewood, LLC hereby files the Receiver’s First Report,

which is attached hereto.


                                           Respectfully Submitted,

                                           GREENBERG TRAURIG, LLP



Date: October 17, 2018                     By:       /s/ Nancy A. Peterman
                                                 Nancy A. Peterman, Esq. (IL ARDC #6208120)
                                                 Scott T. Mendeloff, Esq. (IL ARDC #6184901)
                                                 Gabriel Aizenberg, Esq. (IL ARDC #6236614)
                                                 GREENBERG TRAURIG, LLP
                                                 77 West Wacker Drive, Suite 3100
                                                 Chicago, IL 60601
                                                 Telephone: (312) 456-8400
                                                 Facsimile: (312) 456-8435
                                                 petermann@gtlaw.com
                                                 mendeloffs@gtlaw.com
                                                 aizenbergg@gtlaw.com

                                                 Attorney for the Receiver, Long Hill at
                                                 Rosewood, LLC
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 2 of 14 PageID #:1149
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 3 of 14 PageID #:1150
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 4 of 14 PageID #:1151
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 5 of 14 PageID #:1152
   Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 6 of 14 PageID #:1153




       provided with a claim form to document outstanding amounts owed pre-receivership.
       There have been no vendors who have discontinued service to Rosewood as a result of the
       Order. LHR is in ongoing dialog with critical vendors to continue services. Rosewood
       has been paying vendors for services rendered on and after August 21, 2018 in the
       ordinary course, with some vendors on expedited payment terms.

   9. Support Termination: As of September 30, 2018, LHR discontinued the management
      support from R&R Consulting. In addition, LHR terminated the employment of certain
      Rosewood principals and their associates. Based on these terminations, the Rosewood
      facilities have cost reductions estimated at approximately $885,000 annually.

   10. Treasury Management and Funding: LHR has become a primary signor on all
       accounts subject to this Order. Cash book balances as of September 30, 2018 total
       $454,435.24. Rosewood utilizes a revolving line of credit with MidCap of $19 million
       maturing on December 31, 2018, with outstanding draws as of September 30, 2018
       totaling $16,163,460.09. MidCap has advanced available funds on a semi-weekly basis.
       In addition to line proceeds, Rosewood has required additional funding from HUD that
       has totaled $4,677,015.11 as of October 15, 2018.

   11. Accounts Receivable: As of August 31, 2018, Rosewood had approximately
       $40,091,000 of total accounts receivable, including a balance of $21,095,083 that was
       older than 210 days.

       The State of Illinois, Department of Health and Family Services (“HFS”), recently entered
       a settlement with skilled nursing providers, effective August 1, 2018, (Koss et al v.
       Norwood et al). The terms of the settlement require HFS to deem applications for
       Medicaid eligibility older than 45 days approved, unless otherwise noticed by HFS. Many
       SNF providers are therefore expecting a significant number of Medicaid claims to clear as
       a result of the settlement. Rosewood estimates this issue could amount to approximately
       $9 million of previously unprocessed claims to clear. Rosewood anticipates receipt of
       such receivables to be paid over a 6 month period and has contracted with a third party
       claims processing consultant (S4 Group LLC) to assist with collection.

   12. Excluded Assets: In addition to the Rosewood facilities that are subject to the Order,
       there is also a SNF located in Galesburg, Illinois (“Galesburg”), which is not subject to a
       HUD mortgage, and an Illinois home care agency, Bravo Home Health Services, Inc.
       (“BHHS”). Like the Rosewood facilities, Galesburg and BHHS rely upon the services
       provided by RSSO. Galesburg maintains a separate mortgage and revolving line of credit
       secured by its accounts receivable with MidCap. MAS, one of the defendants in the case
       pending before this Court, is a credit party under this facility.

   13. Co-mingled Funds: Based upon preliminary information, it appears that Rosewood has
       funded certain operating costs of Galesburg and BHHS. For example, Galesburg and
       BHHS have not paid for the services provided by RSSO to each of them, and, instead,
       Rosewood has paid for these services without reimbursement. Although LHR is still
       evaluating this issue, the amounts owed by Galesburg to Rosewood appear material.

                                                                                                 5
CHI 69642179v2
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 7 of 14 PageID #:1154
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 8 of 14 PageID #:1155
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 9 of 14 PageID #:1156
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 10 of 14 PageID #:1157
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 11 of 14 PageID #:1158
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 12 of 14 PageID #:1159
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 13 of 14 PageID #:1160
Case: 1:18-cv-05625 Document #: 32 Filed: 10/17/18 Page 14 of 14 PageID #:1161
